El. Jume Asociado Señou Snydee
emitió la opinión del tribunal.
El 12 de agosto de 1905 Antonio Caubet y Gervasio Fer-nández compraron como comuneros el edificio marcado con d núm. 32 de la,Galle Alien de San Juan, por la suma de $18,750. Inmediatamente se lo arrendaron a la vendedora, Sucrs. de A. Mayol & Cía. El 7 de junio de 1912 se renovó el contrato, disponiendo éste por primera vez lo siguiente:
“5ta. — Los arrendatarios podrán Racer obras en la casa, siempre que no perjudiquen a la construcción, ni la Ragan desmerecer de valor, y dichas obras, como cualquier otra mejora, al vencerse el *893arrendamiento, quedarán a beneficio de los dueños de la finca, sin que bayan de indemnizar ni pagar a los arrendatarios cosa alguna ni cantidad.3
3
En algún momento durante el año 1913, después del 1 de marzo de dicho año, la arrendataria destruyó la casa de ladrillos que enclavaba en la propiedad, y erigió un edificio de tres pisos de concreto armado a un costo de $69,500. De esta suma, Caubet y su comunero pagaron a la arrendataria $30,000. En 1942 la arrendataria le compró a los condueños dicha propiedad por la suma de $60,000.
En su planilla de ingresos para 1942 Caubet dedujo cierta cantidad como pérdida en la venta de la propiedad. El Teso-rero le notificó una deficiencia basada en que la transacción le produjo a los condueños una ganancia de $38,790. El Tribunal de Contribuciones resolvió que la ganancia ascendía a $26,906, la mitad de la cual, es decir -$13,45.3, le correspon-día a Caubet. Expedimos los autos en las solicitudes de cer.Lior.ari radicadas por Caubet y el Tesorero.
Examinaremos primeramente la petición del contribuyente. En vista de los artículos 15(a), 5(a), 5(b), 7(a) y 7(b) de la Ley de Contribuciones sobre Ingresos,(1) el *894Tribunal (le Contribuciones determinó la ganancia en la siguiente forma:
Precio de venta del edificio $60, 000.
Valor del solar a marzo 1°., 1913 $18, 000. (2)
Valor de la vieja casa a marzo 1°., 1913 5, 000. (3)
Costo del edificio a los comuneros 30, 000.
~~$53, 000.
Menos:
Depreciación 19, 906.
Ganancia $26, 906.
33, 094.
El primer error señalado se dirige a la negativa del Tribunal de Contribuciones a considerar como parte del costo de la propiedad toda la cantidad de $69,500, invertida por ÍSuers. de A. Mayol & Cía. en 1913 en la construcción del nuevo edificio. La teoría del contribuyente es que dicha suma fué invertida en mejoras provistas en la quinta cláusula del contrato de arrendamiento.
El Tribunal de Contribuciones rechazó esta teoría porque resolvió que bajo las circunstancias concurrentes, las partes habían variado el arrendamiento y habían efectuado un con-trato diferente. Concluyó que los $69,500 no fueron gastados en mejoras a tenor con la cláusula quinta del arrendamiento. Por el contrario, llegó a la conclusión de que se había efec-tuado un reemplazo provechoso (supersession) más bien que una mejora én la propiedad.
Convenimos con el Tribunal de Contribuciones en que la arrendataria no efectuó mejoras en la propiedad. Ésta la *895destruyó completamente y construyó un nuevo edificio. Las partes sabían que esto no estaba incluido en la cláusula quinta del arrendamiento. Dicha cláusula disponía que el arrenda-dor no venía obligado a indemnizar a la arrendataria por las mejoras. Eso no obstante, Caubet y su comunero paga-ron a la arrendataria la suma de $30,000 porque ésta cons-truyó un nuevo edificio. El Tribunal de Contribuciones correctamente incluyó la cantidad de $30,000 más bien que todos los $09,500, como parte del costo del edificio. Véanse Jos artículos 1433, 1447, 294 el seq., Código Civil, ed. de 1930.
El contribuyente descansa en Porrata v. Domenech, Tes., 51 D.P.R. 215. En él resolvimos que el valor de una bomba de regadío instalada por la arrendataria debía incluirse como parte del costo de la finca al arrendador cuando éste la ven-dió, a tenor con una cláusula en el contrato de arrendamiento al electo de que las mejoras permanentes quedarían a bene-ficio del arrendador.
El caso de Porrata es distinguible por dos motivos. Pri-meramente, el Tribunal de Contribuciones resolvió, y conve-nimos con él, en que una disposición similar en el arrenda-miento aquí envuelto había sido sustituida por un nuevo con-venio, aparentemente oral, de que habría una nueva construc-ción más bien que mejoras y que los dueños contribuirían en parte al costo de la misma. En segundo lugar, los arrenda-dores de hecho pagaron $30,000 con el fin de adquirir el título al nuevo edificio.
Además, la Corte Suprema de los Estados Unidos en Helvering v. Bruun, 309 U.S. 461, revocó los dos casos de cortes interiores en los cuales se basó este Tribunal al resolver el caso de Porrata. El caso de Bruun envolvía un arren-dador que le arrendó a un inquilino cierta propiedad. Éste luego destruyó el edificio y construyó uno nuevo sobre el solar. Más tarde, el inquilino no pudo pagar el canon, se di ó por terminado el arrendamiento, y el arrendador readqui-*896rió el .solar en ..donde se había construido el nuevo edificio. Se resolvió que el arrendador tenía que pagar contribuciones sobre el valor en el mercado del edificio, corno ingreso en el año en que readquirió la propiedad. Véase también,, 2 Mertens, Law of Federal Income Taxation, artículo 11.15, pág. 68 ei seg.(4)
Visto lo anterior, el Tribunal de Contribuciones correc-tamente resolvió que al determinar la ganancia de Cafibet .para 1942, debía considerarse como .parte del costo de ,1a propiedad la suma de $30,000, de hecho pagada por los con-dueños, y no todos los $69,500.
Los errores segundo y tercero se basan en supuestos errores del Tribunal de Contribuciones al apreciar la evidencia. Toda vez que el contribuyente no ha elevado la transcripción de evidencia a este Tribunal, no estamos autorizados para considerar estos errores.(5)
Pasemos ahora al recurso del Tesorero. MI único error señalado es que el Tribunal de Contribuciones cometió error al incluir la suma de $5,000, valor de la casa destruida, como parte del costo del nuevo edificio, toda vez que se trataba de una propiedad adquirida para arrendarse y no para destruirse.
El Tesorero se basa en el artículo 118 del .Reglamento núm. 1 de Contribuciones sobre Iiigresos, que en sustancia equivale al artículo 156 del Reglamento 33 de la Ley Federal. *897La mejor contestación a esta contención del Tesorero se encuentra en el caso de Commissioner of Internal Rev. v. Appleby’s Estate, 123 F.2d 700, 702 (C.C.A. 2, 1941)
“La segunda parte del argumento del comisionado descansa en el artículo 156 del Reglamento 33, que prescribe que ‘cuando una corporación’ [enmendado en revisiones posteriores del reglamento para que dijera ‘cuando un contribuyente’] ‘compra’ bienes inmue-bles mejorados con un edificio, ‘que destruye con miras a construir otro edificio, ’ no se le reconocerá pérdida deducible alguna con motivo de la demolición del edificio anterior, pero se considerará qué ‘el valor de la propiedad inmueble, aparte de las mejoras Viejas, es igual al costo del solar y los edificios.’ La contención es que estas disposiciones excluyen por implicación los casos en que. .el., contribu-yente no tiene tal intención a la fecha de la compra- o adquiere la propiedad en alguna forma que no sea la compra. No se nos ha citado caso alguno que haya aceptado esta interpretación del regla-mento, y por lo menos en un caso dicha interpretación Ha sido repu-diada. Young v. Commissioner, 9 Cir., 59 F.2d 691, 692. _ Véase, .también, Anahma Realty Corp. v. Commissioner, 2 Cir., 42 F.2d 128. El reglamento bajo discusión expone la doctrina a ser-aplicada en •una situación corriente, es decir, la compra de bienes inmuebles mejo-rados con la intención de destruir las viejas mejoras y edificar un lluevo edificio. No sería razonable resolver que el estáblécirii'iéñto de úna doctrina para este caso único excluye la aplicación de ,úhá doc-trina similar a los casos en que se decidió destruir y edifiear de nuevo después de adquirirse la propiedad. Se permiten las pérdidas solamente cuando resultan de una transacción cerrada. Si se des-truye un edificio porque ya no se puede usar, la transacción con respecto al edificio se cierra y el contribuyente puede deducir su pérdida; pero si el propósito de la destrucción es hacer sitio para tina nueva estructura, el resultado es meramente sustituir un activo de poco valor por uno que vale más, y la pérdida proveniente de ,1a destrucción puede razonablemente considerarse como parte del costo del nuevo activo . . . ”(6)

*898
La decisión del Tribunal de Contribuciones será confir-mada.

El Juez Asociado Sr. Negrón Fernández no intervino.

(1) Artículo 15(a):
“El término ‘ingreso bruto’ incluye ganancias, beneficios o ingresos deri-vados de ... negocios, comercio, o ventas, u operaciones en propiedad, bien sea mueble o inmueble ... ”
Artículo 5(a):
“Excepto lo que más adelante se provee en esta sección, la ganancia deri-vada de la venta, u otra disposición de la propiedad, será el excedente de la cantidad realizada en dicha venta o disposición sobre la base que establece la subdivisión (a) o (6) de la sección 7 ... ”
Artículo 5 (d) :
“Al computarse el montante de ganancia o pérdida de acuerdo con la subdivisión (a) deberá hacerse el reajuste adecuado de (1) cualquier gasto que se pueda propiamente cargar a la cuenta de capital, y (2) cualquier partida de pérdida, merma, desgaste y deterioro, desuso, amortización o agotamiento, que se pueda cargar propiamente con respecto a dicha propiedad.”
Artículo 7(a) :
“La base para determinar la ganancia o pérdida derivada de la venta u otra disposición de la propiedad adquirida después de febrero 28 de 1913, será el costo do dicha propiedad ...”
*894Artículo 7(6):
La baso para determinar la ganancia o pérdida derivada de la venta u otra enajenación de la propiedad adquirida antes de marzo 1 de 1913 será (A) el costo de dicha propiedad ... o (B) el justo valor de dicha propiedad en el mercado en marzo 1 de 1913, o la que fuere mayor. ... ”


(2) En vez de $8,262 que fué la cifra fijada por el Tesorero.


(3) Esta partida fue omitida por el Tesorero. Su inclusión es el único error señalado por el Tesorero en su petición de certiorari, discutida más ade-lante.


(4) B1 Congreso enmendó el estatuto Federal con. posterioridad al caso de Brwm. 2 Mertens, supra, 1948 Supplement, see. 11.15, pág. 27. Nuestro esta-tuto permanece sin sufrir cambio alguno.
Notamos que en este caso específico, no liay problema con respecto a si la ganancia está sujeta a contribución a la fecha en quei se termina el arren-damiento o cuando el arrendador yende la propiedad. Véase Helvering v. lirwm, supra. Aquí ambos eventos ocurrieron a la vez.


(5) E1 segundo error es que el Tribunal de Contribuciones arbitrariamente lo fijó un valor de $5,000 al viejo, edificio para el 1 de marzo de 1918, mientras que la prueba demostró que para aquel entonces valía $20,000. El tercer error es que el Tribunal de Contribuciones ignoró hechos probados demostrativos de que el contribuyente ya había pagado contribuciones por las mejoras realizadas hasta el montante de $8,045.


(6) En el oaso de López de la Rosa v. Tribunal de Contribuciones, 66 D.P.R. 334, estaba envuelta una cuestión diferente. Allí el punto era si un contribu-yente que destruyó un edificio podía deducir su valor como pérdida en el año en que se destruyó. Resolvimos que por haberlo destruido debido a su estado ruinoso y no para fines de construir un edificio nuevo, no ora de. aplicación él artículo 118 y el contribuyente podía deducir la pérdida durante ese afio. El caso de López de la Losa nada tiene que ver con el presente.